297 F.2d 532
Alette RUTLEDGE, Petitioner-Appellant,v.P. A. ESPERDY, as District Director for the New York District, Immigration and Naturalization Service, United States Department of Justice, Respondent-Appellee.
No. 148.
Docket 27099.
United States Court of Appeals Second Circuit.
Argued December 12, 1961.
Decided December 13, 1961.

Claude Henry Kleefield, New York City, for petitioner-appellant.
Roy Babitt, Sp. Asst. U. S. Atty., Southern Dist. of New York, New York City (Robert M. Morgenthau, U. S. Atty., Southern Dist. of New York, New York City, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge and MOORE and HAYS, Circuit Judges.
PER CURIAM.


1
This appeal raises the question whether an alien who legally entered the United States as a non-immigrant visitor, overstayed the permitted time and subsequently made certain misrepresentations as to her citizenship, and that of her brother, is eligible for discretionary waiver of deportation on grounds of hardship to her citizen spouse whom she married while illegally remaining in the United States. The appellant claims that she is entitled to consideration under § 7 of the Act of September 11, 1957, 8 U.S. C. § 1251a.


2
We affirm the decision of the court below denying such eligibility, on the reasoning of Judge Bryan's opinion, reported at 200 F.Supp. 231 (S.D.N.Y.1961).


3
Affirmed.